[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                         

No. 97-1569

                        UNITED STATES,

                          Appellee,

                              v.

                   CESAR MORALES-MARTINEZ,

                    Defendant, Appellant.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF PUERTO RICO

       [Hon. Daniel R. Dominguez, U.S. District Judge]                                                                 

                                         

                            Before

                   Torruella, Chief Judge,                                                     
               Stahl and Lynch, Circuit Judges.                                                          

                                         

Jose R. Franco Rivera on brief for appellant.                                 
Guillermo  Gil,  United States  Attorney,  Jorge  E. Vega-Pacheco,                                                                             
Chief, Criminal Division,  W. Stephen Muldrow, and  Rebecca Kellogg-de                                                                              
Jesus, Assistant United States Attorneys, on brief for appellee.             

                                         

                       November 5, 1997
                                         

     Per Curiam.    Upon careful  review  of the  briefs  and                           

record presented in this appeal,  we perceive no error in the

weapons  adjustment,  U.S.S.G.      2D1.1(b)(1),  applied  in

calculating  defendant's  sentence.     That  adjustment  was

adequately supported  by  the  government's  version  of  the

facts,  to which  defendant admitted.    Defendant's argument

that he did  not possess the weapon "in  connection with" the

drug  transaction is unsupported by the appellate record, and

we will not  disturb the  district court's  findings in  that

regard.   Further, given the differing circumstances in which

defendant and  his co-defendant were  arrested, charged,  and

pled, we cannot conclude that the differing sentences imposed

upon  them amounted  to error.   Thus  we reject  defendant's

equal protection  argument, as well  as his argument  that he

should  qualify for  safety  valve  relief  because  his  co-

defendant did so.

     Affirmed.  See 1st Cir. Loc. R. 27.1.                               

                             -2-